J-S68045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY YOUNG

                            Appellant                No. 2147 EDA 2014


            Appeal from the Judgment of Sentence March 21, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002841-2012


BEFORE: BENDER, P.J.E., DONOHUE, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                         FILED December 18, 2015

       Appellant, Anthony Young, appeals from the March 21, 2014 aggregate

judgment of sentence of five to ten years’ imprisonment, followed by five

years’ probation, imposed following his convictions for rape by forcible

compulsion, rape by threat of forcible compulsion, rape of a child, sexual

assault, indecent assault, indecent exposure, simple assault, and terroristic

threats.1 After careful review, we affirm.

       The trial court has summarized the factual history of this case as

follows.

                    In 1999, M.A. was four years old and lived with
              her great-grandmother, [], in Camden, New Jersey.
____________________________________________


1
  18 Pa.C.S.A §§ 3121(a)(1), 3121(a)(2), 3121(c), 3124.1, 3126(a)(7),
3127(a), 2701(a), and 2706(a)(1), respectively.
J-S68045-15


          When she was six or seven years old, [Appellant]
          started touching M.A. sexually at her great-
          grandmother’s home. [Appellant’s] sexual contact
          with M.A. progressed to sexual assaults including
          having oral sex with M.A. in her bedroom at her
          great-grandmother’s home in Camden. [Appellant]
          touched more than once the outside and inside of
          M.A.’s vagina with his hands and penis, as well as
          put his penis inside M.A.’s mouth.

                 When she was seven or eight years old, M.A.
          visited her aunt, [], … in Philadelphia, Pennsylvania.
          On more than one occasion at her aunt’s home,
          [Appellant] made M.A. “perform oral presentation to
          him, and he pretty much like used his private and
          performed things on him and touched me the same.”
          At trial, when M.A. was asked if she wanted the
          behavior to happen, she responded, “[n]o.” M.A.
          also testified that, at the time of the assaults, she
          told [Appellant], “[n]o.” She explained, “[h]e would
          just make me do it, and [at] one point I told him I
          would tell, and he would pretty much threaten me
          and still made me do it.” [Appellant] threatened
          M.A. by saying “he would hurt me, my family, my
          mom[.]” [Appellant] sexually assaulted M.A. at least
          three or four times at her aunt’s home … in
          Philadelphia. M.A. did not tell anyone of the sexual
          assaults at the time because she was scared and
          because [Appellant] threatened to hurt her if she
          told anyone.       M.A. was also concerned that
          something would happen to her family if she told
          anyone that [Appellant] sexually assaulted her.

                From time to time, M.A. would visit her family
          in Ohio where [Appellant] resided for a short period
          of time. During one visit, [Appellant] forced M.A. to
          perform oral and vaginal sex with him in Ohio. M.A.
          did not tell anyone about these assaults because
          [Appellant] threatened her and also burned her leg
          in Ohio. On the way back to Camden, New Jersey,
          M.A. visited her maternal aunt, [], in Philadelphia.
          She did not tell [her aunt] about the assault by
          [Appellant] in Ohio because she was scared of him.


                                  -2-
J-S68045-15


Trial Court Opinion, 1/21/15, at 1-2 (citations and footnotes omitted).

        M.A. first disclosed her abuse to her grandmother in 2008 and received

behavioral treatment.       N.T., 11/16/13, at 152-154.   Later, in 2011, M.A.

disclosed the abuse to her high school counselor, who instructed M.A. to

write a letter to the police describing Appellant’s actions.   Id. at 154-158.

Thereafter, on March 23, 2012, the Commonwealth filed an information

charging Appellant with the aforementioned offenses as well as incest and

recklessly endangering another person (REAP).2 Appellant waived his right

to a jury trial and a two-day bench trial commenced on December 16, 2013.

At the conclusion of the trial, the trial court found Appellant guilty of one

count each of rape by forcible compulsion, rape by threat of forcible

compulsion, rape of a child, sexual assault, indecent assault, indecent

exposure, simple assault, and terroristic threats and acquitted Appellant of

incest and REAP. The trial court sentenced Appellant, on March 21, 2014, to

an aggregate term of five to ten years’ imprisonment, followed by five years’

probation.3     Appellant filed a timely post-sentence motion on March 31,

____________________________________________


2
    18 Pa.C.S.A. §§ 4302 and 2705, respectively.
3
  Specifically, the trial court sentenced Appellant to five to ten years’
imprisonment for rape of a child and concurrent terms of five years’
probation for each count of indecent exposure, simple assault, and terroristic
threats. The trial court determined the remaining rape and sexual assault
charges merged with the sentence for rape of a child. Trial Court Order,
3/21/14, at 1-2.




                                           -3-
J-S68045-15


2014, which the trial court denied on June 20, 2014.             On July 18, 2014,

Appellant filed a timely notice of appeal.4

       On appeal, Appellant raises the following issue for our consideration.

                   Was the evidence presented at trial sufficient
              as a matter of law to support the convictions in this
              matter?

Appellant’s Brief at 4.

       We employ a well-settled standard of review over claims challenging

the sufficiency of the evidence.               “In reviewing the sufficiency of the

evidence, we consider whether the evidence presented at trial, and all

reasonable inferences drawn therefrom, viewed in a light most favorable to

the Commonwealth as the verdict winner, support the jury’s verdict beyond

a reasonable doubt.” Commonwealth v. Patterson, 91 A.3d 55, 66 (Pa.

2014) (citation omitted), cert. denied, Patterson v. Pennsylvania, 135 S.

Ct. 1400 (2015).        “The Commonwealth can meet its burden by wholly

circumstantial evidence and any doubt about the defendant’s guilt is to be

resolved by the fact finder unless the evidence is so weak and inconclusive

that, as a matter of law, no probability of fact can be drawn from the

combined circumstances.” Commonwealth v. Watley, 81 A.3d 108, 113

____________________________________________


4
  On July 23, 2014, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pennsylvania Rule
of Appellate Procedure 1925(b). Appellant filed his statement on August 12,
2014. Thereafter, the trial court filed an opinion pursuant to Rule 1925(a)
on January 21, 2015.



                                           -4-
J-S68045-15


(Pa. Super. 2013) (en banc) (internal quotation marks and citation omitted),

appeal denied, 95 A.3d 277 (Pa. 2014).               As an appellate court, we must

review “the entire record … and all evidence actually received[.]”                   Id.

(internal quotation marks and citation omitted).            “[T]he trier of fact while

passing upon the credibility of witnesses and the weight of the evidence

produced,   is   free   to   believe   all,   part    or   none    of   the   evidence.”

Commonwealth v. Orie, 88 A.3d 983, 1014 (Pa. Super. 2014) (citation

omitted), appeal denied, 99 A.3d 925 (Pa. 2014).                  “Because evidentiary

sufficiency is a question of law, our standard of review is de novo and our

scope of review is plenary.”     Commonwealth v. Diamond, 83 A.3d 119,

126 (Pa. 2013) (citation omitted), cert. denied, Diamond v. Pennsylvania,

135 S. Ct. 145 (2014).

      Appellant argues, “the evidence presented at trial, when carefully

reviewed in its entirety, is so unreliable and contradictory that it is incapable

of supporting a verdict of guilty, and thus, is insufficient as a matter of law.”

Appellant’s Brief at 26.     However, before we may address the merits of

Appellant’s claim, we must first address whether Appellant has preserved

this issue for our review. Pennsylvania Rule of Appellate Procedure 1925(b)

requires Rule 1925(b) statements to “concisely identify each ruling or error

that the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”       Pa.R.A.P. 1925(b)(4)(ii).         Any issue not

raised in accordance with Rule 1925(b) is waived. Pa.R.A.P. 1925(b)(4)(vii).


                                        -5-
J-S68045-15


Our Supreme Court has clarified that Rule 1925(b) is a bright-line rule.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011).          Additionally, with

regard to claims pertaining to the sufficiency of the Commonwealth’s

evidence, we have stated as follows.

            In order to preserve a challenge to the sufficiency of
            the evidence on appeal, an appellant’s Rule
            1925(b) statement must state with specificity
            the element or elements upon which the
            appellant alleges that the evidence was
            insufficient.    Such specificity is of particular
            importance in cases where, as here, the appellant
            was convicted of multiple crimes each of which
            contains numerous elements that the Commonwealth
            must prove beyond a reasonable doubt.

Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super. 2013) (internal

quotation marks and citations omitted; emphasis added).

      In the instant case, Appellant was convicted of eight, separate

offenses, yet Appellant’s challenge to the sufficiency of evidence in his Rule

1925(b) statement baldly asserted, “[t]he evidence was insufficient as a

matter of law to convict defendant of the charges.” Appellant’s Rule 1925(a)

Statement, 8/12/14.

      Based on our cases, we are constrained to conclude that Appellant has

not complied with Rule 1925(b) because his concise statement fails to

specify which elements of the listed offenses the Commonwealth did not

prove beyond a reasonable doubt.       See Garland, supra (concluding that

Garland’s bald Rule 1925(b) statement that “[t]he evidence was legally

insufficient to support the convictions[]” was non-compliant with Rule

                                    -6-
J-S68045-15


1925(b)); Commonwealth v. Williams, 959 A.2d 1252, 1256 (Pa. Super.

2008) (concluding that Williams’ bald Rule 1925(b) statement that “[t]here

was insufficient evidence to sustain the charges of Murder, Robbery, VUFA

no license, and VUFA on the streets … [t]hus [Appellant] was denied due

process of law[]” was non-compliant with Rule 1925(b)). Accordingly,

Appellant has waived this argument.

      Based on the foregoing discussion, we conclude Appellant is not

entitled to relief.   Therefore, we affirm the March 21, 2014 judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2015




                                    -7-